NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LAGUNA HERMOSA CORPORATION
(DOING BUSINESS AS RANCHO MONTICELLO
RESORT),
Plaintiff-Appellant,
V.
UNITED STATES,
Defendan,t~Appellee.
2011-5062
Appea1 from the United States Court of Federa1
Claims in case no. 10-CV-281, Judge Lynn J. Bush.
ON MOTION
ORDER
The United States moves without opposition for a 29-
day extension of time, until Ju1y 22, 2011, to file its
response brief
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

LAGUNA HERMOSA CORPORATION V. US
2
FOR THE COURT
JUN 2 2 2011 /sf Jan Horba1y
Date Jan Horba1y
cc: Thomas C. Nagle, Esq.
Lane M. McFadden, Esq.
s20
Clerk
FlLED
l1.s. count oF APPEALs FOR
ms FEoERAL macon
.1uN 22 2011
JAN HORBALY
CLEH(
§